FILED
                              NOT FOR PUBLICATION                           APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 10-10167

                 Plaintiff - Appellee,             D.C. No. 1:09-cr-00014-FMTG-4

  v.
                                                   MEMORANDUM *
FELICISIMO G. CASTILLO,

                 Defendant - Appellant.



                       Appeal from the United States District Court
                                 for the District of Guam
               Frances Tydingco-Gatewood, Chief District Judge, Presiding

                                Submitted April 5, 2011 **

Before:         B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Felicisimo G. Castillo appeals from the 46-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Castillo contends that the district court erred in denying his request for a

mitigating role adjustment under U.S.S.G. § 3B1.2. Contrary to Castillo’s

assertion, the district court considered Castillo’s culpability relative to that of

others involved in the conspiracy, and the denial of the mitigating role adjustment

was not clearly erroneous under the specific facts of this case. See United States v.

Cantrell, 433 F.3d 1269, 1282-84 (9th Cir. 2006).

      Castillo further contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) factors, the

sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38,

51 (2007).

      AFFIRMED.




                                            2                                         10-10167